DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claim 1.
Claim Objections
Claim 1 objected to because of the following informalities:  In lines 23 and 24, the phrase “away from said hole and towards said first edge, parallel to” should be changed to “away from said hole, towards said first edge, and parallel to,” and in lines 26-28, the phrase “a direction oriented away from said hole and towards said first edge, parallel to” should be changed to “the direction oriented away from said hole, towards said first edge, and parallel to.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the relationship between the “direction” recited in lines 26-29 and the “direction” recited in lines 22-25 is unclear from the claim language.  In light of the specification, it is understood that the “direction” recited in lines 26-29 is equivalent to the “direction” recited in lines 22-25, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet (FR 2678214 A1) in view of Flickinger (US-1124882).
In regards to claim 1, Godet discloses a device comprising: a base 4 having a substantially flat and substantially rectangular shape (Figures 1 and 2); a first wing 23 and a second wing 24 attached to said base, and being substantially perpendicular to said base and substantially parallel to each other, and having substantially flat and substantially rectangular shapes (Figures 1 and 2); said first and second wings each .

    PNG
    media_image1.png
    757
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    879
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    884
    660
    media_image3.png
    Greyscale

11.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US Pub. No. 2006/0065026) in view of Krueger (US Pub. No. 2014/0250957).  
12.	In regards to claim 1, Hooper et al. discloses a device comprising: a base 210 having a substantially flat and substantially rectangular shape (Figure 4A); a first wing 220 and a second wing 222 attached to said base (Figure 4A), and being substantially perpendicular to said base and substantially parallel to each other (Figure 4A), and having substantially flat and substantially rectangular shapes (the overall shape of each of the wings is substantially rectangular or a rounded off rectangular shape, as shown with dashed lines in Figure 4A below); said first and second wings each having at least one circular hole 224 and 226 sufficiently 

    PNG
    media_image4.png
    831
    968
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    733
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    358
    730
    media_image6.png
    Greyscale

 Response to Arguments
13.	In regards to applicant’s remarks filed April 16, 2021 and in light of applicant’s amendments to claim 1, a new rejection under 35 U.S.C. 103 with Godet (FR 2678214 A1) in view of Flickinger (US-1124882) is set forth above, and a new interpretation of the Hooper et al. reference is set forth in the rejection under 35 U.S.C. 103 with Krueger.
14.	In light of applicant’s amendments to claim 1, new claim objections and a rejection under 35 U.S.C. 112(b) is set forth above.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 20, 2021